Citation Nr: 0813541	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder, and if so, 
whether entitlement to service connection for post-traumatic 
stress disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1966 to May 1969.  The veteran served in 
Vietnam.  He received a Purple Heart and Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  The RO denied service 
connection for PTSD but did not make a determination 
regarding whether new and material evidence had been 
submitted.  Irrespective of the agency of original 
jurisdiction's determination, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In February 2008, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  At this hearing, 
the veteran waived his right to an in-person hearing.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied a claim 
of entitlement to service connection for PTSD in September 
1988.  Notice was issued to the veteran in September 1988.  
The veteran did not appeal the decision.

2.  The evidence received since the September 1988 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD.  

3.  The veteran engaged in combat with the enemy.

4.  After resolving all doubt in the veteran's favor, the 
veteran's PTSD is related to his in-service stressors.


CONCLUSIONS OF LAW

1.  The September 1988 decision that denied benefits for the 
veteran's PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the September 1988 decision, 
which denied service connection for PTSD, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's PTSD is related to his active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the AOJ may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be reconsidered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the September 1988 rating decision, which 
denied the veteran's claim for PTSD, the pertinent evidence 
of record consisted of the veteran's service medical records, 
which show the veteran sustained an injury due to enemy fire 
in service and also was involved in two armored personnel 
carrier accidents.  One of these accidents caused a head 
injury, which caused him to lose consciousness.  In the 
rating decision, the RO denied the veteran's claim because 
the veteran failed to appear for his VA examination and there 
was therefore insufficient evidence to support the veteran's 
claim.  See generally, 38 U.S.C.A. §§ 310, 331 (West 1982), 
now codified at §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (1988), now codified at 38 C.F.R. § 3.303, 
3.655 (2007).  Notice was sent to the veteran's last known 
address of record.  Although this letter was returned to the 
RO, the veteran did not make any further inquiry regarding 
the status of his service connection claim until February 
1990.  The veteran then only inquired as to which 
disabilities service connection had been assigned.  The Board 
therefore finds that the September 1988 rating decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence submitted since the September 1988 rating decision 
includes numerous VA records dated from July 1998 to December 
2007.  These records describe treatment for PTSD.  In 2004, 
the veteran has also submitted statements regarding his 
stressors.  Based upon the evidence of record, the Board 
finds that the veteran has submitted new and material 
evidence to reopen the claim for service connection for his 
PTSD, as this evidence is relevant to and probative of the 
question of whether the veteran has a current disability, it 
is not cumulative or redundant of evidence of record at the 
time of the last prior denial, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.

Service Connection

The veteran seeks service connection for PTSD.  Service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f), 4.125(a) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Regarding the first element, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

With respect to the second element, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(1). 

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  That is, the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Whether a veteran has 
submitted sufficient corroborative evidence of claimed in-
service stressors is a factual determination.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran asserts that service connection is warranted for 
PTSD based upon his combat service in the Republic of 
Vietnam.  At the outset, it is noted that a current diagnosis 
of PTSD has been made.  In addition the record shows that the 
veteran engaged in combat with the enemy.  The veteran 
received a Purple Heart medal, and he received a wound 
consistent with combat.  Medical records also indicate that 
he was involved in an ambush by enemy forces in March 1969.  
Thus, the occurrences of his in-stressors have been verified.  

Accordingly, the crux of this case rests upon whether the 
veteran's PTSD is related to service.  In this regard, the 
Board finds that the evidence is in equipoise.  The record 
reflects that the veteran injured his head while aboard an 
armored personnel carrier in September 1968.  Since that 
injury, up until his discharge, the record reflects that the 
veteran received treatment for this injury.  The veteran 
reported having headaches, which were diagnosed as chronic 
anxiety reaction, as well as tension headaches in March 1969.  
In April 1969, the record reflects that the veteran had a 
serious conflict with a superior officer, when the veteran 
indicated a desire to kill this superior officer.  The 
psychiatric technician diagnosed the veteran with a character 
and behavior type disorder, severe, with severe mood changes, 
belligerency, and the quick use of violence as the sole 
resort to answering his problems in stressful situations.  
The technician recommended a discharge based on this 
condition.  If this was not viable, the technician indicated 
that the veteran's duty should be modified and that he should 
be kept away from weapons.  The veteran's separation 
examination in May 1969 did not indicate any relevant 
abnormalities, other than the veteran's headaches.  The 
veteran denied nervous trouble of any sort and was noted to 
be psychiatrically normal.  

After service, in 1988, as previously noted, the veteran 
applied for service connection for PTSD.  At that time, the 
veteran indicated that he had headaches, flashbacks, 
nightmares, and depression.  

In a July 1998 VA treatment record, the veteran was noted to 
be mentally normal.  However, a July 2002 record notes that 
the veteran was forgetful.  A December 2002 compensation and 
pension examination for the veteran's head injury noted that 
the veteran had a nightmare disorder.  The examiner noted 
that although the veteran's nightmares began after the events 
of September 11, 2001, the content of the nightmares was of 
the veteran's experiences in Vietnam.  This examiner 
diagnosed subclinical PTSD, resulting from the veteran's 
experiences in Vietnam.

The veteran received a VA examination in July 2004.  The 
examiner determined that the veteran had PTSD, but determined 
that it was related not to his combat experiences in Vietnam 
but to the events of September 11, 2001, as well as the 
deaths of two of the veteran's sons in February 2001 and July 
2003.  The examiner did note that the veteran was 
intermittently imprisoned from 1975 to 1998, due to 
burglaries to secure funds for drug purchases.  

The veteran has received ongoing psychological treatment from 
VA since July 2002, to include participating in multiple PTSD 
treatment groups.  

An October 2005 treatment note by a physician indicates that 
the veteran's brain injury makes him predisposed to PTSD.  A 
December 2005 treatment note by this same physician indicates 
that the veteran is service connected for a brain injury, 
and, therefore, this physician has determined that, for her 
treatment purposes, he is being seen for his service-
connected PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

As noted above, the veteran received treatment for 
belligerency, violence and mood changes in service.  After 
service, the veteran was incarcerated on several occasions.  
He also reported nightmares and flashbacks in 1988.  The 
veteran is competent to report these symptoms.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is also 
noted that these events occurred prior to both the deaths of 
his sons and the events of September 11, 2001.  More 
importantly, the veteran has been diagnosed with a nightmare 
disorder due to his service in Vietnam.  Further, as noted 
above, a physician treating the veteran has noted that she 
considers the veteran's brain injury to make him predisposed 
to PTSD.  The Board also has taken note of the veteran's 
testimony and notes that he indicated that he began using 
illegal substances as a result of his PTSD symptoms.  The 
Board acknowledges the opinion of the VA examiner; however, 
given the positive and negative evidence of record, the Board 
finds that the benefit-of-the-doubt rule is applicable.  
Thus, the medical evidence etiologically relates the 
veteran's PTSD to service.

Based on the aforementioned reasoning, the Board finds that 
the requirements for entitlement to service connection for 
PTSD are met.  A current diagnosis of PTSD is of record, the 
veteran has confirmed stressors as he engaged in combat with 
the enemy, and the credible and competent evidence of record 
is in equipoise as to whether the veteran's current PTSD is 
related to service.  Accordingly, the appeal is granted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and not 
prejudicial to the veteran.  






ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


